Citation Nr: 0026747	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-15 626 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the Substantive Appeal of a September 1996 rating 
decision was timely.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.

3.  Whether a reduction of a 20 percent rating for bilateral 
hearing loss to a noncompensable rating is warranted.


REPRESENTATION

Appellant represented by:	Jack A. Strellis, Esquire


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to May 1968, 
and from July 1971 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO), and from a June 1999 rating decision of 
the Montgomery, Alabama, RO. 


REMAND

First Issue
Whether the Substantive Appeal of a September 1996 rating 
decision was timely:

In a July 1996 rating decision, the Chicago, Illinois, RO 
informed the veteran that it was proposing to reduce a 40 
percent rating for his service-connected bilateral hearing 
loss, to a 20 percent rating.  By letter of August 1996, the 
veteran was informed of his duty to timely submit additional 
evidence "to show that we should not make this change," and 
was further advised that, after the 60-day period had 
expired, the RO would then make the decision based on the 
evidence of record.  The veteran did not respond to this 
communication, and the RO thereafter implemented the 
reduction to the current rating of 20 percent, in a September 
1996 rating decision.  The veteran appealed this decision in 
October 1996, and the RO thereafter provided him with a 
Statement of the Case (SOC), on November 25, 1998.  The 
veteran was advised, in the cover letter of this SOC, that he 
had to perfect his appeal within 60 days from the date of the 
letter, or within the remainder, if any, of the one-year 
period from the date of the letter notifying him of the 
action that he had appealed (which, in the present case, had 
already expired).
 
The record shows that the Chicago, Illinois, RO received the 
veteran's VA Form 9, with a cover letter, on January 27, 
1999, that is, after the 60-day period had expired.  By 
letter of March 1999, the Montgomery, Alabama, RO informed 
the veteran that he had failed to perfect his appeal because 
his Substantive Appeal was not received "within the 
mandatory time limit."  While this particular issue (of 
whether the veteran's Substantive Appeal with the September 
1996 rating decision) has not been certified by the RO as an 
issue on appeal, the Board is of the opinion that, in 
fairness to the veteran, and in order to make sure that he's 
being afforded due process, the veteran and his private 
attorney should be given the opportunity to explain, in 
writing, if they wish to do so, why they think that the 
January 1999 Substantive Appeal was filed on time.  They 
should also be afforded an opportunity to send any additional 
evidence that would support their contention of timeliness 
(if they so contend), and/or, if they so wish, to request a 
hearing before the Board on this particular matter.

Second Issue
Entitlement to an increased rating for bilateral hearing 
loss,
currently evaluated as 20 percent disabling:

In a June 1999 rating decision, the Montgomery, Alabama, RO 
informed the veteran that it was proposing to reduce the 20 
percent rating for his service-connected bilateral hearing 
loss to a noncompensable rating.  By letter also dated in 
June 1999, the veteran was again informed of his duty to 
timely submit additional evidence "to show that we should 
not make this change," and was further advised that, after 
the 60-day period had expired, the RO would then make the 
decision based on the evidence of record.

In a July 1999 handwritten statement, the veteran indicated 
that, in response to the June 1999 notification letter and 
rating decision, he wanted to "request [a] hearing and 
appeal," as he "disagree[d] strongly with the cut from 40% 
to 20% to 0%."   The RO issued an SOC in July 1999, listing 
the issue on appeal as "[e]valuation of bilateral hearing 
loss currently evaluated as 20 percent disabling," and 
provided the veteran with the laws and regulations applicable 
to resolution of claims when there is reasonable doubt and 
the regulation addressing the evaluation of service-connected 
hearing impairment.  The veteran was not provided with the VA 
laws and regulations applicable to increased rating claims, 
nor was he informed why an increased rating was not 
warranted.  Instead, the RO indicated that "[t]he evaluation 
of bilateral hearing loss is proposed to be decreased to 0 
percent disabling," based on audiological evidence produced 
in 1999.  The veteran thereafter filed a VA Form 9, 
essentially arguing that two private ear specialists had 
found objective evidence of hearing impairment warranting a 
40 percent rating.  It is apparent that the veteran is 
requesting an increased rating. 

Third Issue
Whether a reduction of a 20 percent rating for bilateral 
hearing loss
to a noncompensable rating is warranted:

As explained above, the veteran was advised of a proposal to 
reduce his 20 percent rating to zero percent, in the 
September 1996 rating decision.  The actual reduction, 
however, has not yet been accomplished, as the RO is still in 
the proposal stage.  It appears that the claims folder was 
transferred to the Board prematurely, not due to an 
oversight, but in order to have the file available to the 
Veterans Law Judge who was scheduled to preside over a 
videoconference hearing that was scheduled for August 24, 
2000.  Insofar as the proposed action (reduction) has not yet 
been implemented at the RO level, the Board is impeded from 
undertaking appellate review of this matter at this time.  
The RO needs to determine the course of action it will take 
with regard to this issue, and if the reduction is indeed 
implemented, the RO should be aware of its absolute duty to 
disclose to the veteran the pertinent regulations addressing 
this type of action.  (In this regard, it is noted that, if 
the SOC that was issued in July 1999 were to be considered as 
addressing the reduction issue, it would necessarily have to 
be construed as deficient.)

Finally, the Board notes that the veteran's wife called a day 
before the scheduled videoconference hearing of August 24, 
2000, asking for the re-scheduling of the hearing because of 
the unexpected unavailability of the veteran's private 
attorney due to major (natural) causes.  The hearing was 
therefore cancelled.  It is not clear whether the veteran 
still wishes to have a hearing before a Veterans Law Judge, 
and if he does, what type of hearing he would prefer.  There 
was a reference in the notice cancelling the hearing to 
another hearing being requested.  This should be clarified.

In view of the above, in order to ensure due process and full 
compliance with VA's duty to assist the veteran in the 
development of his claims, the above matters on appeal are 
REMANDED to the RO for the following action:

1.  The veteran and his private attorney 
should be given the opportunity to 
explain, in writing, if they wish to do 
so, why they think that the January 1999 
Substantive Appeal was timely filed.  
They should also be afforded an 
opportunity to send, within a 60-day 
period, any additional evidence that 
would support their contention of 
timeliness (if they so contend), and/or, 
if they so wish, to request a hearing 
before a Veterans Law Judge on this 
particular matter.

The veteran and his private attorney 
should also be advised that, if they 
don't have any argument or evidence on 
the question of the timeliness of the 
January 1999 Substantive Appeal, and the 
veteran does not want a hearing on this 
particular matter, they can help speed up 
the appeal process by advising the RO to 
that effect, signing and dating a written 
statement to the effect that "I have no 
further argument or evidence to present 
and do not wish to request a hearing." 

The RO should thereafter adjudicate the 
issue of whether the January 1999 
Substantive Appeal was timely or not.

2.  The RO should then clarify with the 
veteran whether he still wishes to have a 
hearing before a Veterans Law Judge, and 
if he does, what type of hearing he would 
prefer.  The RO should then act 
accordingly.

3.  The RO should also adjudicate the 
issue of entitlement to an increased 
rating for the service-connected bilateral 
hearing loss.  If an increased rating is 
denied, the veteran and his private 
attorney should be provided with an SOC, 
which should explain the rationale for the 
denial, list VA laws and regulations 
pertaining to increased rating claims, and 
provide both the veteran and his private 
attorney with an opportunity to respond 
thereto with additional argument and/or 
evidence.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

4.  The RO should also determine what 
course of action it will take with regard 
to the June 1999 proposal to reduce the 20 
percent rating to noncompensable.  If the 
proposed reduction is implemented, the RO 
should then provide the veteran and his 
private attorney with an SOC, which should 
explain the rationale for said action, 
list VA laws and regulations pertaining to 
reductions in ratings, and provide both 
the veteran and his private attorney with 
an opportunity to respond thereto with 
additional argument and/or evidence.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified, but he is hereby 
advised that he has the right to submit additional evidence 
and argument on the matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



